Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 23, 2007, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant worked as a car attendant at a parking garage for approximately 18 months. During a heated argument with a coworker, he displayed a knife. His supervisor witnessed the incident and discharged him as a result. The Unemployment Insurance Appeal Board later ruled that he was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct. Claimant appeals.
We affirm. Violent or threatening behavior in the workplace constitutes misconduct disqualifying a claimant from receiving unemployment insurance benefits (see Matter of Moss [Commis*1103sioner of Labor], 39 AD3d 1057, 1057-1058 [2007]; Matter of Eisenstadt [Commissioner of Labor], 10 AD3d 764, 765 [2004]). Here, both claimant’s supervisor and the coworker involved in the incident testified that claimant displayed a knife in a threatening manner during the confrontation. Claimant’s contrary testimony presented a credibility issue for the Board to resolve (see Matter of Mulea [Commissioner of Labor], 23 AD3d 753, 754 [2005]). Therefore, we find no reason to disturb the Board’s decision.
Cardona, P.J., Crew III, Spain, Mugglin and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.